Citation Nr: 1537004	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-32 964	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Chalmers P. Wylie Outpatient Clinic
in Columbus, Ohio


THE ISSUES

1.  Entitlement to payment of or reimbursement for medical expenses incurred on December 12, 2005, for unauthorized medical care rendered at Riverside Methodist Hospital in Columbus, Ohio.   

2.  Entitlement to payment of or reimbursement for medical expenses incurred on April 11, 2006, for unauthorized medical care rendered at Riverside Methodist Hospital in Columbus, Ohio.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1983 to September 1999.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of March 2006 and September 2006 determinations of VA's Chalmers P. Wylie Outpatient Clinic in Columbus, Ohio.  

The Veteran testified in support of his appeal during a hearing held before a Veterans Law Judge in June 2015.

During the June 2015 hearing, the Veteran testified in support of a claim for service connection for a back disorder, a claim that is not now on appeal and has been denied on multiple occasions, including most recently in June 2014.  His testimony in this regard may not be considered a notice of disagreement with the June 2014 denial as such disagreement must be filed with the Agency of Original Jurisdiction (AOD).  See 38 C.F.R. § 19.26 (2014).  However, it may be considered a raised claim to reopen the previously denied claims for service connection for a back disorder.  The Board refers this raised claim to the AOJ for appropriate action.  

During the same hearing, the Veteran also mentioned the first claim noted on the prior page.  The most recent VA Form 8 (Certification of Appeal) does not include this claim as an issue on appeal, but it remains outstanding, having been appealed in the past, but never decided, including after being discussed during the February 2007 hearing.  See Board's August 30, 2007 decision.

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates not only the Veteran's physical claims file, but also both electronic records.   


FINDING OF FACT

On June 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal all reimbursement claims. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the claim of entitlement to payment of or reimbursement for medical expenses incurred on December 12, 2005, for unauthorized medical care rendered at Riverside Methodist Hospital in Columbus, Ohio, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal on the claim of entitlement to payment of or reimbursement for medical expenses incurred on April 11, 2006, for unauthorized medical care rendered at Riverside Methodist Hospital in Columbus, Ohio, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2014). 

On June 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal all reimbursement claims.  With regard to the claims of entitlement to payment of or reimbursement for medical expenses incurred on December 12, 2005 and April 11, 2006, for unauthorized medical care rendered at Riverside Methodist Hospital in Columbus, Ohio, now withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they must be dismissed.  


ORDER

The appeal on the claim of entitlement to payment of or reimbursement for medical expenses incurred on December 12, 2005, for unauthorized medical care rendered at Riverside Methodist Hospital in Columbus, Ohio, is dismissed.   

The appeal on the claim of entitlement to payment of or reimbursement for medical expenses incurred on April 11, 2006, for unauthorized medical care rendered at Riverside Methodist Hospital in Columbus, Ohio, is dismissed.


		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


